[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              June 16, 2006
                             No. 05-11272                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 04-80066-CR-DTKH

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ANDRE PIERRE-RENE,
a.k.a. Doo-Doo,
a.k.a. Rene,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (June 16, 2006)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Joel D. Robrish, appointed counsel for Andre Pierre-Rene in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Pierre-Rene’s conviction and

sentence are AFFIRMED. We also DENY Pierre-Rene’s motion for appointment

of counsel as moot in light of our grant of counsel’s motion to withdraw.




                                          2